NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT


AKEEM RYAN BOWEN, DOC #T55681,         )
                                       )
             Appellant,                )
                                       )
v.                                     )      Case No. 2D18-721
                                       )
STATE OF FLORIDA,                      )
                                       )
             Appellee.                 )
                                       )

Opinion filed May 10, 2019.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Akeem Ryan Bowen, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Helene S. Parnes,
Senior Assistant Attorney General,
Tampa, for Appellee.



PER CURIAM.

             Affirmed.



VILLANTI, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.